Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-11, 13, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonk (3,754,700) cited by applicant. The claims read on the pouch of Figs 5-6. The claimed first sheet reads on the pouch front wall, that is to say, on the combination of the front piece 82 and header 84. The claimed second sheet reads on back piece 80. The claimed first releasable seam reads on seal 86 and the claimed second and third releasable seam read on the entire portions of seal 88 on the left and right edges of the pouch in the Fig 5 view respectively, or on substantially the entire portions of seal 88 on the left and right edges of the pouch in the Fig 5 view respectively. As should be evident, given that the noted first, second and third seams of Bonk are releasable, and given the extent of the seams, the pouch of Bonk can be completely opened as recited in the last paragraph of each independent claim.
By way of further explanation of the above findings, Bonk in column 3 lines 44-55 describes the construction of the seal that makes it “releasable” as that term is used in the subject application claims. The examiner notes that in the description of seal 88 in column 4, seal 88 is taught to be similar in construction to the releasable seal described in column 3 lines 44-55. Additionally, the examiner notes that as described in column 4 and shown in Fig 6, the parts of seal 88 between the header 84 and the back piece 80, as well as the parts of seal 88 between the header 84 and the front piece 82, are also releasable as claimed in the subject application. For these reasons, although not expressly described in Bonk (or shown in Figs 5 and 6), the parts of seal 88 between front piece 82 and the back piece 80 are also considered by the examiner to be releasable as claimed. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonk. Although Bonk may not disclose the features of these claims, the prior art of record shows that they are conventional or well within the level of skill of one having ordinary skill in the relevant art to provide. Therefore, it would have been obvious to provide these features in the pouch of Bonk to make the pouch more attractive and/or more suitable for a particular content and/or more economical to produce.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonk (3,754,700) in view of Bell et al. (4,936,456). As indicated above, Bonk does not expressly teach that the parts of seal 88 between front piece 82 and the back piece 80 are releasable as claimed, but the examiner finds them to be releasable for the reasons also set out above. However, even if these seals are found not to be releasable, Bell is applied to meet the deficiency in Bonk. As described in Bell for the Fig 5 embodiment (Fig 5 embodiment 1), the sterilizable pouch has a gusset member 68 that forms a releasable side seam between the panel edges 70 and 71, and that runs the length of the panel edges, such that the pouch can be opened at the seam to remove the pouch contents therefrom. However, Bell also discloses that Fig 5 could be constructed to have peelable (releasable) end seams 80 and 81 in addition to the releasable side seam (Fig 5 embodiment 2). That way, as Bell explains it, the pouch could easily be opened like a book for removal of stored articles without risk of contact between the stored article and residue adhesive at the opened seams.
In Bonk Figs 5 and 6 the partial or complete removal of header 84 opens the pouch on one end and allows access to the contents thereof. Additionally, this opening is accomplished in a way that reduces the chances of contact of the sterile contents with the non-sterile outer surfaces of the pouch. However, as in Bell Fig 5 embodiment 1, the Bonk pouch still remains closed on three edges thereof allowing for unintended contact between the sterile contents and residue adhesive at the open seam when the contents are removed. Therefore, in view of the above noted teaching in Bell, it would have been obvious to provide for the parts of seal 88 between front piece 82 and the back piece 80 in Bonk to be releasable, so that the pouch can be completely opened as claimed in the subject application claims. This would help to prevent the risk of contact between the stored article and residue adhesive at the opened seams in Bonk (in addition to the disclosed prevention of contact of the sterile contents with the non-sterile outer surfaces of the pouch).
As indicated above, it would have been obvious to provide the pouch of Bonk with claimed features not expressly disclosed in Bonk, to make the pouch more attractive and/or more suitable for a particular content and/or more economical to produce.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736